DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A computer-implemented method comprising: under control of a hardware processor implementing specific computer-executable instructions, causing presentation of a first graphical user interface, wherein the first graphical user interface includes: an indication of a progress towards reaching a parameter value associated with a virtual shipping container, a first group of products from an electronic catalog, and for individual products in the first group of products, a parameter associated with the individual product, the parameter indicating how much the individual product, following addition to the virtual shipping container, will contribute to the progress towards reaching the parameter value associated with the virtual shipping container; receiving a selection of a first product from the first group of products included in the first graphical user interface to add to the virtual shipping container, wherein the first product is associated with a first parameter indicating how much the first product will contribute to the progress towards reaching the parameter value associated with the virtual shipping container; adding the first product from the first group of products to the virtual shipping container; determining, based at least in part on the first parameter, an updated   

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to show information for shipping products. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a hardware processor causing presentation of a graphical user interface. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-7 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-7 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-7 do not set forth further additional elements. Considered both individually and as a whole, claims 2-7 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-7 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological 
Claims 8-20 are parallel, i.e. recite similar concepts and elements, to claims 1-7, analyzed above, and the same rationale is applied.
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arunapuram et al., US PG Pub 2012/0158385 A1 (hereafter “Arunapuram”), cited by applicant, in view of Jena, US PG Pub 2015/0161556 A1 (hereafter “Jena”), cited by applicant.

Regarding claim 1, Arunapuram teaches a computer-implemented method comprising: 
under control of a hardware processor implementing specific computer-executable instructions, causing presentation of a first graphical user interface (¶0020), wherein the first graphical user interface includes: 
an indication of a progress towards reaching a parameter value associated with a virtual shipping container, a first group of products from an electronic catalog, and for individual products in the first group 
receiving a selection of a first product from the first group of products included in the first graphical user interface to add to the virtual shipping container, wherein the first product is associated with a first parameter indicating how much the first product will contribute to the progress towards reaching the parameter value associated with the virtual shipping container (¶¶0046-0051); 
adding the first product from the first group of products to the virtual shipping container; determining, based at least in part on the first parameter, an updated progress towards reaching the parameter value associated with the virtual shipping container (Figures 4-6 and ¶¶0027, 0045, and 0048); and 
Arunapuram does not explicitly teach causing presentation of a second graphical user interface, wherein the second graphical user interface includes an indication of the updated progress towards reaching the parameter value associated with the virtual shipping container. Jena teaches optimization of shipment containerization from multichannel fulfillment centers including the known technique causing presentation of a second graphical user interface, wherein the second graphical user interface includes an indication of the updated progress towards reaching the parameter value associated with the virtual shipping container (¶¶0022, 0026-0027, 0042, 0063, 0075, and 0082). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arunapuram, to include a second graphical user interface as taught by Jena, in order to “determine whether the package can fit in the container based on the physical dimensions of the package and the space availability of the container,” as suggested by Jena (¶0015). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jena, the results of the combination were predictable.

Regarding claim 2, Arunapuram in view of Jena teaches the computer-implemented method of claim 1, further comprising causing presentation, in response to the selection of the first product, of a recommendation for an additional product from the electronic catalog (Arunapuram ¶¶0045-0048).

Regarding claim 3, Arunapuram in view of Jena teaches the computer-implemented method of claim 1, wherein the parameter value associated with the virtual shipping container is a price value (Jena ¶¶0029 and 0034-0035). The combination would have been obvious to one of ordinary skill in the art for the reasons stated above with respect to claim 1.

Regarding claim 4, Arunapuram in view of Jena teaches the computer-implemented method of claim 1, wherein each product in the first group of products is eligible to be added to the virtual shipping container, and wherein at least one product in the electronic catalog is not eligible to be added to the virtual shipping container (Arunapuram ¶¶0028, 0030, and 0048).

Regarding claim 5, Arunapuram in view of Jena teaches the computer-implemented method of claim 1, wherein the first parameter causes the parameter value associated with the virtual shipping container to be exceeded (Arunapuram ¶0018).

Regarding claim 6, Arunapuram in view of Jena teaches the computer-implemented method of claim 5, further comprising applying a shipping rate adjustment based at least in part on the parameter value associated with the virtual shipping container being exceeded (Jena ¶¶0031-0032, 0059, 0062, 0065, and 0077). The combination would have been obvious to one of ordinary skill in the art for the reasons stated above with respect to claim 1.

Regarding claim 7, Arunapuram in view of Jena teaches the computer-implemented method of claim 1, wherein the second graphical user interface further includes a graphical user interface element, and wherein the computer- implemented method further comprises causing, in response to activation of the graphical user interface element, presentation of additional information regarding the virtual shipping 

Regarding claims 8-20, all of the limitations in claims 8-20 are closely parallel to the limitations of method claims 1-7, analyzed above, and are rejected on the same bases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625